Citation Nr: 1115797	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-37 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to an initial rating greater than 10 percent for left shoulder disability.

3.  Entitlement to an initial compensable rating for right ankle disability.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable rating for residuals of extensor tendon injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to June 1983, and from November 1987 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for disabilities involving the left shoulder, right ankle, the left hand and GERD.  The Veteran has appealed the initial ratings assigned.  The Veteran has also appealed an October 2009 rating decision by the RO in Honolulu, Hawaii, which denied a claim of service connection for OSA.  The RO in Honolulu, Hawaii, currently holds jurisdiction over all of these claims.

In March 2011, the Veteran failed to appear for a hearing scheduled before the Board.  The Veteran has neither provided good cause for failing to appear nor timely requested another hearing.  As such, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran's OSA first manifested several years after service, and is not shown to be causally related to active service.

2.  The Veteran's left (major) shoulder disability is not shown to result in limitation of arm motion to shoulder level.

3.  The Veteran's right ankle disability is not shown to result in significant limitation of motion or functional impairment on use.

4.  The Veteran does not demonstrate frequently recurrent GERD symptoms such as epigastric distress, dysphagia, pyrosis, regurgitation or substernal or arm or shoulder pain.

5.  The Veteran's residuals of extensor tendon injury to the left hand has resulted in a healed, stable, nontender and mildly noticeable 4 cm x 1 cm scar which does not result in limitation of motion of any affected part, including functional impairment of the hand or fingers.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

2.  The criteria for an initial rating greater than 10 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-10, 5200-03 (2010).

3.  The criteria for an initial compensable rating for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, DCs 5003-10, 5270-74 (2010).

4.  The criteria for an initial compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.7, 4.20, 4.27, 4.112, 4.114, DC 7346 (2010).

5.  The criteria for an initial compensable rating for residuals of extensor tendon injury to the left hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 4.118, DCs 5003-10, 5227, 5230, 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  OSA is not listed among those chronic diseases.  As such, these provisions do not apply.

The Veteran served in Kuwait from November 2001 to March 2002.  He also served  in Iraq from December 2004 to February 2005.  Thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  38 C.F.R. §§ 3.1, 3.317(d).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(b)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A qualifying chronic disability shall be rated using evaluation criteria from part 4 of Chapter 38 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(b)(5).  

Signs or symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss and/or (13) menstrual disorders.

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.

With regard to the listed presumptive diseases, service connection is warranted even though there is no evidence of such disease during the applicable period of active service.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service. There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  The remaining diseases must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service. 

Also, VA has published a table listing the long-term health effects potentially associated with the presumptive infectious diseases as follows:


Table to § 3.317--Long-Term Health Effects Potentially Associated With Infectious Diseases
A
B
Disease
 
Brucellosis
 Arthritis.
 

 Cardiovascular, nervous, and respiratory system infections.
 

 Chronic meningitis and meningoencephalitis.
 

 Deafness.
 

 Demyelinating meningovascular syndromes.
 

 Episcleritis.
 

 Fatigue, inattention, amnesia, and depression.
 

 Guillain-Barré syndrome.
 

 Hepatic abnormalities, including granulomatous hepatitis.
 

 Multifocal choroiditis.
 

 Myelitis-radiculoneuritis.
 

 Nummular keratitis.
 

 Papilledema.
 

 Optic neuritis.
 

 Orchioepididymitis and infections of the genitourinary system.
 

 Sensorineural hearing loss.
 

 Spondylitis.
 

 Uveitis.
Campylobacter jejuni
 Guillain-Barré syndrome if manifest within 2 months of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
 

 Uveitis if manifest within 1 month of the infection.
Coxiella burnetii (Q fever)
 Chronic hepatitis.
 

 Endocarditis.
 

 Osteomyelitis.
 

 Post-Q-fever chronic fatigue syndrome.
 

 Vascular infection.
Malaria
 Demyelinating polyneuropathy.
 

 Guillain-Barré syndrome.
 

 Hematologic manifestations (particularly anemia after falciparum malaria and splenic rupture after vivax malaria).
 

 Immune-complex glomerulonephritis.
 

 Neurologic disease, neuropsychiatric disease, or both.
 

 Ophthalmologic manifestations, particularly retinal hemorrhage and scarring.
 

 Plasmodium falciparum.
 

 Plasmodium malariae.
 

 Plasmodium ovale.
 

 Plasmodium vivax.
 

 Renal disease, especially nephrotic syndrome.
Mycobacterium tuberculosis
 Active tuberculosis.
 

 Long-term adverse health outcomes due to irreversible tissue damage from severe forms of pulmonary and extrapulmonary tuberculosis and active tuberculosis.
Nontyphoid Salmonella
 Reactive Arthritis if manifest within 3 months of the infection.
Shigella
 Hemolytic-uremic syndrome if manifest within 1 month of the infection.
 

 Reactive Arthritis if manifest within 3 months of the infection.
Visceral leishmaniasis
 Delayed presentation of the acute clinical syndrome.
 

 Post-kala-azar dermal leishmaniasis if manifest within 2 years of the infection.
 

 Reactivation of visceral leishmaniasis in the context of future immunosuppression.
West Nile virus
 Variable physical, functional, or cognitive disability.


However, compensation shall not be paid for a chronic disability and/or a listed presumptive disease (i) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (ii) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (iii) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.

The Board notes that VA made several revisions to 38 C.F.R. § 3.317 during the pendency of this appeal.  In this respect, VA revised 38 C.F.R. § 3.317 to clarify that the listing of CFS, fibromyalgia and IBS were intended to be examples of medically unexplained chronic illnesses rather than an exclusive list.  See 75 Fed. Reg. 194 (October 7, 2010).  Clarification was also provided by adding specific examples of "diabetes" and "multiple sclerosis as partially understood diseases which did not come within the meaning of "medically unexplained."  Id.

Additionally, VA added a list of infectious diseases which may be presumptively service-connected under 38 C.F.R. § 3.317.  75 Fed. Reg. 188 (Sept. 29, 2010).  This change added a table listing potential long-term health effects of these infectious diseases.  Id.

The Veteran has not been provided notice of the revisions discussed above.  In such a situation, the Board must determine whether it would be potentially prejudicial to the Veteran in adjudicating this claim without providing him notice and further opportunity to provide evidence and/or argument in support of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As addressed more fully below, the Board finds that the revisions to 38 C.F.R. § 3.317 during the pendency of this appeal have virtually no applicability to the claims at hand.  The changes in 75 Fed. Reg. 194 provided definitional clarification for issues which are not in controversy in this case.  Similarly, there is simply no credible evidence that the Veteran has been diagnosed, at any point, with one of the newly listed presumptive infectious diseases.  As such, the Board finds that no prejudice accrues to the Veteran in proceeding to a final adjudication of the claim.

Notwithstanding the foregoing presumptive provisions, a veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

OSA

The Veteran claims entitlement to service connection for OSA on the basis that symptoms of this disability first manifested during active service.  According to a September 2010 statement from the Veteran's spouse, the Veteran first developed a change in his sleeping patterns upon his return from his Kuwait deployment in March 2002.  These changes included bad snoring with occasional instances of stopped breathing.  Thereafter, the Veteran's abnormal sleep episodes became more frequent accompanied by awakening more tired than usual and lack of energy.

The Veteran's spouse further recalls that, while deployed to Iraq in 2004, the Veteran started inquiring about his snoring habits based upon servicemate observations of snoring with stopped breathing.  At first, the Veteran sought treatment believing this to be an allergy problem.  However, the problem progressed and the Veteran and his spouse were informed that the problem was a combination of allergies and stress.

The Veteran's spouse next recalls that, by late 2007, the Veteran's snoring and stopped breathing worsened to the point wherein she had to physically wake the Veteran every 30 to 45 minutes due to stopped breathing with air gasping.  At this point, the Veteran had been completely exhausted the next day and could barely function.  He was later diagnosed with OSA after a sleep study, which revealed the Veteran to stop breathing on an average of 24 times per hour.

In a February 2008 statement, the Veteran reported his spouse's observation that he began manifested restless leg syndrome symptoms during sleep since his return from Iraq in February 2005.

The Veteran's service treatment records (STRs) are negative for lay or medical evidence of OSA symptomatology or disability.  Notably, there is no lay report of problems involving snoring, stopped breathing, morning tiredness, fatigue, or restless leg syndrome.

The STRs do reflect the Veteran's history of treatment for allergies extending back to 1989 as well as instances of sinusitis, bronchitis and upper respiratory infection (URI), but none of these records reflect any concern of snoring with stopped breathing problems.  A February 2004 visitation included his report of cough, congestion and mid-chest pain.  A December 2004 visitation noted his report of runny nose, productive cough and chest pain when coughing.

These reports, in particular, provide probative evidence against the claim as it indicates the detailed nature of the STRs (citing relatively minor problems) with no reference to the problem at issue.

The Board further notes that, on formal examinations in July 2002 and March 2005, the Veteran specifically denied a history of frequent trouble sleeping, providing evidence against his own claim.  In March 2005, he reported that his allergies and sinus problems were "seasonal" and were only present with change of weather.

On his Post-Deployment Questionnaire for the tour of duty in Iraq from December 2004 to February 2005, the Veteran generally reported no change in his health status.  He specifically denied "feeling tired after sleeping."

Overall, the Veteran's STRs provide no direct evidence in support of this claim and only provide strong probative evidence against this claim.  In this respect, the Board finds no lay or medical evidence that OSA first manifested in service.  To the contrary, on questionnaires dated July 2002 and upon his return from Iraq in March 2005, the Veteran specifically denied sleeping difficulty or "feeling tired after sleeping" which are the now alleged symptoms demonstrating the onset of OSA in service.

Postservice, the record first reflects lay report of OSA symptoms in January 2008, which is approximately 3 years following the Veteran's separation from service.  At this time, the Veteran reported complaints of insomnia, constant leg twitching with restless leg, and stopped breathing with snoring.  A February 2008 consultation included the Veteran's report that his spouse had observed his increased leg movement during his sleep since his return from Iraq in 2005, which had become more frequent and severe in the prior six months.  The Veteran himself was unaware of leg moving, and only reported occasional nightmares of Iraq.

Overall, the postservice medical records do not provide any direct evidence in support of this claim, as they fail to reflect the Veteran's treatment for OSA symptoms contemporaneous in time to his discharge from service, or persistent or recurrent OSA symptoms since service, providing some evidence against this claim.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)  (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Importantly, the Board finds no medical evidence within the record of a nexus between the Veteran's currently diagnosed OSA and his period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

Rather, the only evidence tending to support this claim consists of the descriptions of the Veteran and his spouse relating the purported onset of OSA symptomatology during active service.  Unfortunately, these allegations are unreliable and inconsistent with the overall evidentiary record.

The Board initially notes that the Veteran and his spouse are clearly competent to speak to symptomatology such as snoring, stopped breathing, restless legs, fatigue, and tiredness.  However, while competent, these lay assertions are not deemed credible when viewed against the entire evidentiary record.

First, the Veteran and his spouse recall that the Veteran first demonstrated sleeping problems upon his return from Kuwait in March 2002, which progressively worsened thereafter.  However, in addition to the absence of sleep problems reported in service, the Veteran specifically denied frequent trouble sleeping on medical questionnaires dated July 2002 and March 2005.  Thus, the current allegations contradict the Veteran's own report of symptomatology during service which tends to impeach the reliability and credibility of the current recollections of the Veteran and his spouse.

Second, the Veteran's spouse recalls that the Veteran's sleep difficulties had been causing early morning tiredness and fatigue symptoms even before his deployment to Iraq in 2004.  However, on his Post-Deployment Questionnaire for the tour of duty in Iraq from December 2004 to February 2005, the Veteran specifically denied "feeling tired after sleeping."  Thus, the record reflects an additional contradiction between the current allegation and the Veteran's own statements in service, which further tend to impeach the reliability and credibility of the spouse's recollections.

Third, it is alleged that the Veteran did seek treatment for OSA symptoms in service, but had mistakenly attributed those symptoms to allergy origin.  The Board has carefully reviewed the entire evidentiary record and fails to reflect any lay concern of snoring and/or stopped breathing in relation to allergy consultations.  For example, two separate visitations in 2004 reflected complaint of cough, congestion and chest pain only.  The Veteran does not provide any rationale explanation as to why he did not identify to these examiners his concern of snoring/stopped breathing problems if he had, in fact, thought they were allergy related.  The record is irreconcilable with the current contentions.

Fourth, the Veteran and his spouse both allege him to have a history of stopped breathing in his sleep since approximately 2002, but the first medical record reflecting this complaint is dated approximately 6 years later.  It does not seem reasonable that such a serious symptom which first be formally reported and addressed six years after onset given that the Veteran freely sought medical attention for other, less severe problems during the same period of time. 

Overall, the Board finds that the current allegations of the Veteran and his spouse are unreliable, internally inconsistent and, on two of the symptoms, directly contradict statements made by the Veteran to military physicians contemporaneous in time to the now alleged onset of the disorder.

It is important for the Veteran to understand that this determination impacts the Veteran's credibility regarding all claims, not simply this claim.

Based on the foregoing, which shows treatment for the current OSA disorder approximately 3 years after service, the lack of OSA complaints in service, and the denial of two specific OSA complaints (sleep difficulty and early morning tiredness) by the Veteran at the time the symptoms are now alleged to have been present during service, the Board finds that the Veteran and is spouse are not credible to the extent that they report that OSA symptoms first manifested in service and have been recurrent and/or persistent thereafter.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Based on the above, the Board finds that service connection may not be established based on chronicity of disability in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In so deciding, the Board acknowledges the personal beliefs of the Veteran and his spouse that his currently diagnosed OSA had its onset in service and/or is casually related to service.  At one point during the appeal, the Veteran has mentioned manifesting Panama Syndrome and Kuwait/Iraq Syndrome without further elaboration.  Notably, OSA is a known clinical diagnosis, and no persuasive medical evidence establishes that such disorder could reasonably be considered a "medically unexplained chronic multisymptom illness" as contemplated under 38 C.F.R. § 3.317.  Thus, the presumptive provision pursuant to 38 U.S.C.A. § 1117 have no application in this case.

The Board further notes that the Veteran and his spouse are not shown to be trained or educated in medicine, which clearly impacts their competence to speak to medical etiology matters.  Looking at their allegations closely, they provide report of alleged OSA symptomatology manifested in service which has been rejected as factually untrue.  Otherwise, they only provide vague arguments lacking any specific rationale which could be used to service-connect the Veteran's currently diagnosed OSA.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

In summary, the Board finds that both service and post-service medical records provide evidence against this claim, outweighing the allegations and opinions of the Veteran and his spouse.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claim for OSA.  38 U.S.C.A. § 5107(b).  The appeal regarding this claim, therefore, is denied.

Left shoulder

The Veteran seeks a disability rating greater than 10 percent for left shoulder disability.  In statements made in support of his appeal, the Veteran reports that his left shoulder bothers him with arm use, and that his arm shakes when holding objects.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected disorders of shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for the Veteran's service-connected left (major) shoulder disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's left shoulder disability is not shown to result in limitation of arm motion at shoulder level or significant functional impairment on use.

Historically, the Veteran's STRs reflect his treatment for chronic left shoulder pain in 1988 and 1989.  There is no in service or post service history of dislocation, malunion or nonunion of the humerus, clavicle or scapula.  As such, the criteria of DCs 5202 and 5203 do not apply.

The Veteran has identified himself as being left-handed.  The criteria of DC 5201 provide a 20 percent rating for limitation of major arm motion at shoulder level.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

With respect to range of motion, VA examination in March 2005 measured flexion to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  Notably, the Veteran was left-handed for writing purposes.  VA examination in January 2007 demonstrated flexion to 170/180 degrees, abduction of 160/180 degrees, external rotation to 70/90 degrees and internal rotation to 70/90 degrees.  VA examination in August 2010 showed flexion and abduction to 180 degrees with internal and external rotation to 90 degrees.

Overall, the VA examination reports dated May 2005, January 2007 and August 2010 provide strong probative evidence against a compensable rating based upon limitation of motion under DC 5201, showing left shoulder motion well above shoulder level.

Additional evidence of record includes private and VA clinical records which do not report any specific range of motion findings for the left shoulder.  Rather, there are only impressions in March and April 2009 and that the Veteran's extremities and/or musculoskeletal system demonstrated normal ROM.

Overall, the additional clinical records do not provide any direct evidence in support of a compensable rating under DC 5201.

The Board also finds no basis to award a rating greater than 10 percent for left shoulder disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this respect, the Veteran has provided inconsistent reports of his left shoulder symptoms.  For example, during VA examination in March 2005, he reported approximately two episodes of left shoulder pain per year with lifting, which subsided within one week after treatment.  Otherwise, the Veteran denied any limitation/effects on his daily activities as well as occupation.

On VA examination in January 2007, the Veteran described pain mostly in the frontal aspect of the left shoulder with occasional pain in the lateral aspect.  He described fatigue with use.  He had pain flares of 7/10 intensity which occurred 3 to 4 times per week and lasted 2-3 hours.  During pain episodes, he could not lift, move or reach for objects above his head.  Nonetheless, he had not lost any time from work.

On VA examination in August 2010, the Veteran described left shoulder pain, to 3/10 severity, with cold weather.  His pain was alleviated with stretching and light weightlifting.  He had to be careful using ladders but otherwise denied incapacitation or missed work.

Objectively, the VA examination in 2005 was significant only for tenderness to palpation of the left anterior shoulder.  The examiner found no evidence of painful motion or no change in motion, further pain or weakness with repetitive or resistance testing.  VA examination in January 2007 found that, on repetitive testing, pain began at 70 degrees of abduction with a decrease of abduction to 110 degrees.  The Veteran also experienced pain on flexion and internal rotation with no decrease in range of motion.  With repetitive testing in August 2010, the VA examiner found no additional limitation of joint motion or function due to pain, fatigue, weakness, lack of endurance, or incoordination.

In this case, the RO has assigned the Veteran a 10 percent rating under DC 5203, which contemplates tendonitis with painful but noncompensable limitation of motion.  It is important for the Veteran to understand that his rating specifically addresses his objective findings of left shoulder tenderness with some painful motion.  Overall, the findings from the VA examiners in 2005, 2007 and 2010 demonstrate that the Veteran does not experience left shoulder motion loss which meets, or more nearly approximates, the criteria for limitation of minor arm motion at shoulder level even when considering the provisions of 38 C.F.R. §§ 4.7, 4.40 and 4.45.

Overall, the Board finds that the VA examiner findings greatly outweighs the Veteran's vague and inconsistent report of symptomatology, as they are based upon actual clinical findings and their expertise of orthopedic disabilities gained by education and experience.  Once again, the Veteran's credibility is in serious question.

As the Veteran has been assigned a 10 percent rating for tendonitis under DC 5203, there is no basis to consider a separate rating based upon arthritis with noncompensable limitation of motion under DC 5003 as this would violate the pyramiding provisions of 38 C.F.R. § 4.14.

Finally, the Veteran's clinical findings clearly demonstrate active left shoulder motion absent ankylosis.  As such, the provisions of DC 5200 do not apply in this case.

In sum, the Board finds that the criteria for a rating greater than 10 percent for the Veteran's service-connected left shoulder disability have not been met for any time during the appeal period.  To the extent the Veteran argues otherwise, the objective findings by trained medical professionals in this case greatly outweigh these allegations.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).  The appeal, therefore, is denied.

Right ankle

The Veteran seeks a compensable rating for right ankle disability.  In statements made in support of his appeal, the Veteran has primarily reported right ankle pain upon prolonged standing.  See VA Form 21-4138 received in May 2006.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy).

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position.

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for the Veteran's service-connected right ankle disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right ankle disability is not shown to result in significant limitation of motion or functional impairment on use. 

Historically, the Veteran had a history of right ankle sprain in May 1994.  He has no history of malunion of the os calcis or astragalus, or astragalectomy.  As such, the criteria of DCs 5273 and 5274 do not apply.

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  With respect to range of motion, the Veteran's May 2005 pre-discharge examination found right plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  VA examination in January 2007 measured right ankle motion as 20/20 degrees of dorsiflexion, 45/45 degrees of plantar flexion, 30/30 degrees of inversion and 20/20 degrees of eversion.  Similarly, VA examination in August 2010 demonstrated dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees and eversion to 20 degrees.

Overall, the VA examination reports dated May 2005, January 2007 and August 2010 provide strong probative evidence against a compensable rating based upon limitation of motion under DC 5271, showing full and painless right ankle motion.

Additional evidence of record includes private and VA clinical records which do not report any specific range of motion findings for the right ankle.  Rather, there is only an impression in March 2009 that the Veteran's extremities and/or musculoskeletal system demonstrated normal ROM.

Overall, the additional clinical records do not provide any direct evidence in support of a compensable rating under DC 5271.

The Board also finds no basis to award a compensable rating for right ankle disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this respect, the Veteran has provided inconsistent reports of his right ankle symptoms.  For example, during VA examination in March 2005, he reported approximately 5 episodes of right ankle flares per year, usually associated with cold weather, which subsided after one day of treatment.  He specifically denied any limitation/effects on his daily activities as well as occupation. 

However, on VA examination in January 2007, the Veteran reported "daily" flares of right ankle pain with prolonged standing.  These episodes only lasted for three minutes as they were relieved by walking.  Nonetheless, the Veteran still denied that this condition affected his activities of daily living or led to loss of work time.

On VA examination in August 2010, the Veteran only reported intermittent right ankle pain of 5/10 severity when walking more than five miles.  He reported that jogging alleviated his pain.  His restrictions included not being able to play basketball, and having to be careful in not rolling his ankle by misstep.  Otherwise, he denied any incapacitation or loss of work.

The objective findings from the 2005 VA examination indicated that the Veteran only experienced pain at the end range of 45 degrees of plantar flexion.  Otherwise, there was no change in motion, further pain or weakness with repetitive or resistance testing.  VA examination in January 2007 found no right ankle pain on repetitive testing.  On repetitive testing in August 2010, the examiner found no additional limitations in range of motion or joint function due to pain, fatigue, weakness, lack of endurance or incoordination.

Overall, the findings from the VA examiners in 2005, 2007 and 2010 demonstrate that the Veteran does not experience any significant motion loss or functional impairment on use.  This evidence strongly weighs against a compensable rating pursuant to 38 C.F.R. §§ 4.40 and 4.45, as the findings when considering functional impairment on use fall well short of the criteria for a compensable rating under DC 5271.  The Board finds that the VA examiner findings greatly outweigh the Veteran's vague report of symptomatology, as they are based upon actual clinical findings and their expertise of orthopedic disabilities gained by education and experience.

The Board has also considered the potential for a compensable rating under DC 2003-10.  However, there is no X-ray evidence of right ankle arthritis.  As such, a compensable rating under DC 5003 is not warranted.  

Finally, the criteria of DC 5270 are clearly not for application as VA examination show full, active range of right ankle motion.

In sum, the Board finds that the criteria for a compensable rating for the Veteran's service-connected right ankle disability have not been met for any time during the appeal period.  To the extent the Veteran argues otherwise, the objective findings by trained medical professionals in this case greatly outweigh these allegations.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz, 274 F. 3d. at 1365.  The appeal, therefore, is denied.

GERD

The Veteran seeks a compensable rating for GERD.  GERD is not among the listed conditions in VA's Schedule for Rating Disabilities.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.

The RO has rated the Veteran's GERD under DC 7399-7346, as analogous to hiatal hernia.  The Board can find no other more appropriate code to use in rating this disability.  Neither the Veteran nor his representative has suggested an alternative rating code.

Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 30 percent rating contemplates persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114.

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for GERD have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence does not demonstrate frequently recurrent GERD symptoms such as epigastric distress, dysphagia, pyrosis, regurgitation or substernal or arm or shoulder pain.

The evidence in this case includes the Veteran's report of GERD symptomatology which is extremely inconsistent.  For example, on his pre-discharge VA examination in March 2005, the Veteran reported symptoms of epigastric pain and a feeling of acid in his throat which occurred approximately once per month.  This statement was consistent with the contemporaneous treatment records which do not reflect any significant GERD treatment.

In an April 2006 statement, the Veteran reported the symptom of "stomach pain" as supporting a compensable rating without further elaboration.  

On VA examination in January 2007, the Veteran then reported "daily" episodes of pyrosis, nausea, regurgitation, mild epigastric pain, and substernal burning sensation of 4/10 severity, which occurred almost every time after eating.  He had been treating these symptoms with a prescription of Aciphex which he took daily.  

In this instance, the Veteran's statement to the VA examiner in January 2007 is inconsistent with his prior history of treatment, and there is no treatment for such symptoms in his available contemporaneous medical records.  Rather, the records reflect on instance of treatment for gastritis and H. pylori infection in December 2005 manifested only by "stomach cramping," nausea and vomiting.  These symptoms had been present for approximately 3 weeks.  

Particularly troubling in this case, the Board notes that the Veteran presented for a work physical in February 2007 wherein he denied having any gastrointestinal symptoms at all, which is only one month after the January 2007 VA examination.  These reports are clearly contradictory.  Again, the Board must note that the Veteran's statements, and those of his spouse, are found to be of highly limited probative value for reasons cited above.  

Notably, an RO rating decision dated April 2010 denied a claim of service connection for H. Pylori infection.

Thereafter on VA examination in August 2010, the Veteran reported continued symptoms of gassiness, belching and flatus for which he occasionally took an over-the-counter Pepcid.  He sometimes had an acidity taste in the back of his throat, but denied epigastric pain.  This statement is consistent with the contemporaneous treatment records which do not reflect any GERD treatment.

In contrast, the Veteran's available postservice medical records reflect no treatment for GERD symptoms at all.  The Veteran weighed 158 pounds on his 2005 VA examination, and 188 pounds on his August 2010 VA examination.  Thus, he has gained rather than lost weight.  Otherwise, there is a complete absence of any medical evidence suggesting that GERD results in an impairment of the Veteran's health.  The VA examiner in January 2007 described a good general state of health while the August 2010 VA examiner failed to find sufficient clinical evidence to support a current GERD diagnosis.

Based upon a historical review of the entire evidentiary record, the Board finds that the Veteran's January 2007 report of GERD symptoms is not credible as it is inconsistent with the entire evidentiary record.  In fact, this report contradicts his denial of any gastrointestinal symptoms at all during a work physical examination one month later.  As adjudicated above, the Veteran's allegations favorable to many of these claims have been internally inconsistent and inconsistent with the entire evidentiary record, if not specifically contradicted by statements made by the Veteran himself. 

The Board observes that, in all of the initial rating claims, the Veteran's reported symptomatology in 2007 greatly exceeds his reported symptomatology before and after these examinations, including his March 2005 and August 2010 VA examinations.  The Board finds no credible medical evidence that these disabilities temporarily increased in severity for any time during the appeal period.  Rather, these statements were made after receiving notice of a denial of VA compensation.  The Board notes that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Unfortunately, the Veteran's credibility in this case has been severely impeached to the extent of having little probative value.  The most credible version of events reported by the Veteran indicates that he does not experience frequently recurrent GERD symptoms such as epigastric distress, dysphagia, pyrosis, regurgitation or substernal or arm or shoulder pain.  This version of events is most consistent with the entire evidentiary record, including the historical record and the objective medical findings.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz, 274 F. 3d. at 1365.  The appeal, therefore, is denied.

Left hand extensor tendon injury

The Veteran seeks a compensable rating for residuals of his left hand extensor injury.  In appellate documents, he reports weakened hand grip strength which limits his ability to hold objects.  He also reports hand shaking while driving.

Historically, the Veteran incurred a 2 centimeter laceration to the left hand extensor tendon, zone 5 distal to the metacarpal joint, in September 2002.  Pictorially, the laceration is depicted between the 4th and 5th left hand digits.  An exploratory surgery, which found no actual laceration of the extensor tendon, resulted in a well-healed, 3 cm. scar which had slight adhesion.  A one month follow-up examination demonstrated some decreased left grip strength, but normal ranges of motion in all planes.

As reflected above, the Veteran's left hand disability involved an extensor tendon injury as well as a residual scar.  Thus, the Board will consider all potential diagnostic criteria potentially applicable to these aspects of disability.  

The severity of disability resulting from skin disease is ascertained, for VA rating purposes, by application of the criteria set forth at 38 C.F.R. § 4.118.  In general, separate ratings may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.)

Notably, the Veteran filed this original compensation claim in 2005.  As such, this claim may only be evaluated according to the criteria for evaluating skin diseases in effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Notably, the criteria of DC 7800 are not applicable as the Veteran's residual scar does not involve the region of the head, face, or neck.

Under DC 7801, a 10 percent rating is warranted for scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  A deep scar, according to Note 2, is one associated with underlying soft tissue damage.  Under Note 1, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that are superficial, do not cause limited motion, and cover area of 144 inches (929 sq. cm).  A superficial scar, as defined in Note 2, is one not associated with underlying soft tissue damage.  Again, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  An unstable scar is defined at Note 1 as one where, for any reason, there is frequent loss of covering over the scar.  A superficial scar is defined in Note (2) as one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of function of the part affected.

As indicated above, the Veteran's injury occurred between the 4th and 5th digits of the left hand.  The criteria for DC 5230 state that a noncompensable rating is warranted for any limitation of motion of the ring or little finger while the criteria of DC 5227 state that a noncompensable rating is warranted for ankylosis, either unfavorable or favorable, of the ring or little finger.

On VA examination in May 2005, the Veteran reported episodes of 4/10 sharp pain in the lacerated area one time per month.  This pain usually subsided in 2 hours.  On examination, the Veteran had a 4 cm x 1 cm white scar on the posterior aspect of the left hand.  The examiner indicated that the scar was nontender to palpation with normal range of motion of all fingers.

On VA scar examination in January 2007, the Veteran now reported daily pain flares, of 6/10 severity, which occurred daily and lasted for 30 minutes in duration.  He denied any precipitating factors.  Physical examination demonstrated a 3 cm. linear scar over the left dorsum of the hand below the metacarpal joint of the ring finger.  There was mild adhesion throughout the scar as well as mild hypopigmentation.  There was no hyperpigmentation, elevation, depression or tenderness, pain on palpation, instability, inflammation, edema, keloid formation, induration, inflexibility, or disfigurement.  The skin looked irregular with mild atrophy and thinness throughout the scar.  There was no limitation of motion.

On VA examination in August 2010, the Veteran reported random, intermittent and unpredictable shooting-type "zinger" pains of approximately 8/10 severity which lasted for approximately 1 second in duration.  He described his symptoms as a nuisance causing no incapacitation or interference with his activities or work.  On examination, the examiner described a 3 cm x 1/10 cm wide barely noticeable scar which was hypopigmented, nondepressed, nontender, and nonelevated with good blood supply.  The Veteran was able to make a full and complete fist and able to oppose all fingers freely across the midline and transverse crease.  Grip strength, sensation and deep tendon reflexes were intact.  The examiner offered an assessment of left hand laceration, mildly noticeable, which healed without residual.

Overall, the VA examinations in May 2005, January 2007 and August 2010 provide strong evidence against this claim, showing a healed, stable, nontender and mildly noticeable 4 cm x 1 cm scar which does not result in limitation of motion of any affected part, including functional impairment of the hand or fingers.  Thus, the criteria for a compensable rating under DCs 5227, 5230, 7801, 7802, 7803, 7804 or 7805.

Additional evidence of record includes private and VA clinical records which do not report any findings relative to the left hand.  As such, these records do not provide any direct evidence in support of a compensable rating in this case.

As with all claims being presented on appeal, the Veteran has presented inconsistent report of his purported left hand symptomatology.  As with all of the initial rating claims on appeal, his most inconsistent report of symptomatology appears on his 2007 VA examination which reveal complaints out of proportion to all complaints before and after, and are not reflected in any treatment records.  As adjudicated above, the Veteran is simply not a credible historian when it comes to reporting chronic, daily problems with his left hand symptoms.  His statements to VA examiners in 2005 and 2010, reporting minimal symptomatology, are more consistent with the entire evidentiary record.

Overall, three separate VA examiners have found no significant residual disability related to the Veteran's left hand extensor injury during service.  At points, the Veteran himself has described having minimal complaints related to infrequent and very brief pain episodes which do not result in any functional impairment.  To the extent that the Veteran now claims a greater level of disability, the Board finds that the objective findings of the trained medical examiners holds considerably greater probative value than the Veteran's inconsistent and reliable reports of symptomatology.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz, 274 F. 3d. at 1365.  The appeal, therefore, is denied.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As adjudicated above, the Veteran has reported extremely unreliable and inconsistent reports regarding the symptomatology associated with his left shoulder, right ankle, GERD, and left hand disabilities.  With respect to the left shoulder, the Veteran's clinical findings have been significant only for some painful motion, tenderness, and possible impingement shown on X-ray examination.  These aspects of disability have been captured by the 10 percent rating under DC 5203.  With respect to the right ankle, GERD and left hand, the Board finds no credible lay or medical evidence that such disorders result in any significant functional impairment.

In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular rating.  The schedular criteria allow for higher ratings for each disability, but the Veteran does not meet, or more nearly approximate, such criteria.  As the assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not alleged unemployability related to any service-connected disability.  Rather, the Veteran has worked in substantially gainful employment for most of the appeal period.  As such, a claim of entitlement to a total disability rating based upon individual unemployability is not reasonably raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the OSA claim, a pre-adjudicatory RO letter in May 2009 fully complied with the VCAA content and timing requirements.  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  Furthermore, this letter advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.  

With respect to the left shoulder, right ankle, GERD and left hand claims, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all available STRs as well as all VA and private clinical records for which the Veteran has adequately identified as being relevant to the claims on appeal. 

The Board further notes that there is no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  

Additionally, the Veteran has been afforded several VA examinations to evaluate the nature and severity of the left shoulder, right ankle, GERD and left hand disabilities.  The most recent examinations, dated August 2010, provide all findings necessary to decide these claims.  The Board further finds that, since the examinations in August 2010, there is no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that higher ratings may be warranted.  Thus, there is no duty to provide further medical examination on the initial rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


